Name: Commission Regulation (EC) No 113/2002 of 23 January 2002 amending Council Regulation (EC) No 2223/96 with regard to revised classifications of expenditure according to purpose (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  documentation;  national accounts;  consumption;  public finance and budget policy
 Date Published: nan

 Avis juridique important|32002R0113Commission Regulation (EC) No 113/2002 of 23 January 2002 amending Council Regulation (EC) No 2223/96 with regard to revised classifications of expenditure according to purpose (Text with EEA relevance) Official Journal L 021 , 24/01/2002 P. 0003 - 0009Commission Regulation (EC) No 113/2002of 23 January 2002amending Council Regulation (EC) No 2223/96 with regard to revised classifications of expenditure according to purpose(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community(1), as last amended by Regulation (EC) No 2558/2001 of the European Parliament and of the Council(2), and in particular Article 2(2) and Article 3(2) thereof,Whereas:(1) Regulation (EC) No 2223/96 contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the European Community, in order to obtain comparable results between Member States.(2) The Inter-Secretariat Working Group on National Accounts (ISWGNA) has revised and the United Nations has published in 2000 the revised classifications of expenditure according to purpose, in particular the Classification of the Functions of Government (COFOG), the Classification of Individual Consumption According to Purpose (COICOP) and the Classification of the Purposes of Non-Profit Institutions Serving Households (COPNI).(3) The classifications in Regulation (EC) No 2223/96 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee(3),HAS ADOPTED THIS REGULATION:Article 1Annex A "European System of Accounts ESA 1995" to Regulation (EC) No 2223/96 is amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 310, 30.11.1996, p. 1.(2) OJ L 344, 28.12.2001, p. 1.(3) OJ L 181, 28.6.1989, p. 47.ANNEXAnnex A to Regulation (EC) No 2223/96 is amended as follows:(a) In Chapter 3, section 3.85 is replaced by the following: "3.85. For the goods and services provided by government units, the borderline between individual and collective goods and services is drawn on the basis of the Classification of the Functions of Government (COFOG).By convention, all government final consumption expenditure under each of the following headings should be treated as expenditures on individual consumption:(a) 7.1 Medical products, appliances and equipment7.2 Outpatient services7.3 Hospital services7.4 Public health services(b) 8.1 Recreational and sporting services8.2 Cultural services(c) 9.1 Pre-primary and primary education9.2 Secondary education9.3 Post-secondary non-tertiary education9.4 Tertiary education9.5 Education not definable by level9.6 Subsidiary services to education(d) 10.1 Sickness and disability10.2 Old age10.3 Survivors10.4 Family and children10.5 Unemployment10.6 Housing10.7 Social exclusion n.e.c.Alternatively individual consumption expenditure of general government corresponds to division 14 of the COICOP, which includes the following groups:14.1 Housing (equivalent to COFOG group 10.6)14.2 Health (equivalent to COFOG groups 7.1 to 7.4)14.3 Recreation and culture (equivalent to COFOG groups 8.1 and 8.2)14.4 Education (equivalent to COFOG groups 9.1 to 9.6)14.5 Social protection (equivalent to COFOG groups 10.1 to 10.5 and group 10.7).The collective consumption expenditure is the remainder of the government final consumption expenditure.According to COFOG, it consists in particular of:(a) General public services (division 1)(b) Defence (division 2)(c) Public order and safety (division 3)(d) Economic affairs (division 4)(e) Environmental protection (division 5)(f) Housing and community amenities (division 6)(g) General administration, regulation, dissemination of general information and statistics (all divisions)(h) Research and development (all divisions)."(b) Annex IV "Classifications and accounts" is amended as follows:(i) The part entitled "CLASSIFICATION OF INDIVIDUAL CONSUMPTION BY PURPOSE (COICOP)" is replaced by the following: "CLASSIFICATION OF INDIVIDUAL CONSUMPTION BY PURPOSE (COICOP)1. Food and non-alcoholic beverages1.1. Food1.2. Non-alcoholic beverages2. Alcoholic beverages, tobacco and narcotics2.1. Alcoholic beverages2.2. Tobacco2.3. Narcotics3. Clothing and footwear3.1. Clothing3.2. Footwear4. Housing, water, electricity, gas and other fuels4.1. Actual rentals for housing4.2. Imputed rentals for housing4.3. Maintenance and repair of the dwelling4.4. Water supply and miscellaneous services relating to the dwelling4.5. Electricity, gas and other fuels5. Furnishings, household equipment and routine households maintenance5.1. Furniture and furnishings, carpets and other floor coverings5.2. Household textiles5.3. Household appliances5.4. Glassware, tableware and household utensils5.5. Tools and equipment for house and garden5.6. Goods and services for routine household maintenance6. Health6.1. Medical products, appliances and equipment6.2. Outpatient services6.3. Hospital services7. Transport7.1. Purchase of vehicles7.2. Operation of personal transport equipment7.3. Transport services8. Communication8.1. Postal services8.2. Telephone and fax equipment8.3. Telephone and fax services9. Recreation and culture9.1. Audio-visual, photographic and information processing equipment9.2. Other major durables for recreation and culture9.3. Other recreational items and equipment, gardens and pets9.4. Recreational and cultural services9.5. Newspapers, books and stationery9.6. Package holidays10. Education10.1. Pre-primary and primary education10.2. Secondary education10.3. Post-secondary non-tertiary education10.4. Tertiary education10.5. Education not definable by level11. Restaurants and hotels11.1. Catering services11.2. Accommodation services12. Miscellaneous goods and services12.1. Personal care12.2. Prostitution12.3. Personal effects n.e.c.12.4. Social protection12.5. Insurance12.6. Financial services n.e.c.12.7. Other services n.e.c.13. Individual consumption expenditure of non-profit institutions serving households (NPISHs)13.1. Housing13.2. Health13.3. Recreation and culture13.4. Education13.5. Social protection13.6. Other services14. Individual consumption expenditure of general government14.1. Housing14.2. Health14.3. Recreation and culture14.4. Education14.5. Social protection"(ii) The part entitled "CLASSIFICATION OF THE FUNCTIONS OF THE GOVERNMENT (COFOG)" is replaced by the following: "CLASSIFICATION OF THE FUNCTIONS OF THE GOVERNMENT (COFOG)1. General public services1.1. Executive and legislative organs, financial and fiscal affairs, external affairs1.2. Foreign economic aid1.3. General services1.4. Basic research1.5. R & D general public services1.6. General public services n.e.c.1.7. Public debt transactions1.8. Transfers of a general character between different levels of government2. Defence2.1. Military defence2.2. Civil defence2.3. Foreign military aid2.4. R & D defence2.5. Defence n.e.c.3. Public order and safety3.1. Police services3.2. Fire-protection services3.3. Law courts3.4. Prisons3.5. R & D public order and safety3.6. Public order and safety n.e.c.4. Economic affairs4.1. General economic, commercial and labour affairs4.2. Agriculture, forestry, fishing and hunting4.3. Fuel and energy4.4. Mining, manufacturing and construction4.5. Transport4.6. Communication4.7. Other industries4.8. R & D economic affairs4.9. Economic affairs n.e.c.5. Environmental protection5.1. Waste management5.2. Waste water management5.3. Pollution abatement5.4. Protection of biodiversity and landscape5.5. R & D environmental protection5.6. Environmental protection n.e.c.6. Housing and community amenities6.1. Housing development6.2. Community development6.3. Water supply6.4. Street lighting6.5. R & D housing and community amenities6.6. Housing and community amenities n.e.c.7. Health7.1. Medical products, appliances and equipment7.2. Outpatient services7.3. Hospital services7.4. Public health services7.5. R & D health7.6. Health n.e.c.8. Recreation, culture and religion8.1. Recreational and sporting services8.2. Cultural services8.3. Broadcasting and publishing services8.4. Religious and other community services8.5. R & D recreation, culture and religion8.6. Recreation, culture and religion n.e.c.9. Education9.1. Pre-primary and primary education9.2. Secondary education9.3. Post-secondary non-tertiary education9.4. Tertiary education9.5. Education not definable by level9.6. Subsidiary services to education9.7. R & D education9.8. Education n.e.c.10. Social protection10.1. Sickness and disability10.2. Old age10.3. Survivors10.4. Family and children10.5. Unemployment10.6. Housing10.7. Social exclusion n.e.c.10.8. R & D social protection10.9. Social protection n.e.c."(iii) After the part entitled "CLASSIFICATION OF THE FUNCTIONS OF THE GOVERNMENT (COFOG)", the following part is inserted: "CLASSIFICATION OF THE PURPOSES OF NON-PROFIT INSTITUTIONS SERVING HOUSEHOLDS (COPNI)1. Housing1.0. Housing2. Health2.1. Medical products, appliances and equipment2.2. Outpatient services2.3. Hospital services2.4. Public health services2.5. R & D health2.6. Other health services3. Recreation and culture3.1. Recreational and sporting services3.2. Cultural services4. Education4.1. Pre-primary and primary education4.2. Secondary education4.3. Post-secondary non-tertiary education4.4. Tertiary education4.5. Education not definable by level4.6. R & D education4.7. Other educational services5. Social protection5.1. Social protection services5.2. R & D social protection6. Religion6.0. Religion7. Political parties, labour and professional organisations7.1. Services of political parties7.2. Services of labour organisations7.3. Services of professional organisations8. Environmental protection8.1. Environmental protection services8.2. R & D environmental protection9. Services n.e.c.9.1. Services n.e.c.9.2. R & D services n.e.c."